Case 1:12-cv-01596-AKH Document 977 Filed 01/28/19 Page 1of1

GreenbergTraurig

James W. Perkins, Esq.
(212) 801-3188
perkinsj@gtlaw.com

January 28, 2019

BY ECF AND HAND DELIVERY

Honorable Alvin K. Hellerstein
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Suite 1050
New York. New York 10007
Tel: (212) 805-0152

Fax: (212) 805-7942

Re: Vera v. The Republic of Cuba
12 Civ. 1596

Dear Judge Hellerstein:

For the many years these proceedings have been pending we have had the privilege of
acting as counsel to Petitioner Jeanette Fuller Hausler. We regret to inform the Court that on
November 22, 2018, Mrs. Hausler passed away at the age of 89. Pursuant to the Federal Rules of
Civil Procedure Rule 25(a) we will be making a motion for leave to substitute a party shortly and
well within the 90 days of this letter permitted by that Rule. The substituting party will likely be
William Fuller, substituting as the sole successor representative of the Estate of Robert Otis
Fuller, deceased, on behalf of all beneficiaries of the Estate and the Estate of Robert Otis Fuller.

Respectfully subm

: d,
I ite )

! ‘
“ 7 zs wv \
SS SS

‘
, 1 —— — —

James W. Perkins

cc: All counsel of record via ECF

Greenberg Traurig, LLP | Attorneys at Law
MetLife Building | 200 Park Avenue | New York, NY 10166 | T +1 212.801.9200 | F +1 212.801.64(

www.gtlaw.co
